DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission filed on 1 December 2021 has been entered.  No claims were amended, canceled, or added.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 December 2021 was filed after the mailing date of the Notice of Allowance on 3 September 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowance
The claims remain allowed as previously presented in the Notices of Allowance on 3 September 2021, 2 August 2021, and 27 May 2021. The initial reasons for allowance is included below.

The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 7, 12, and 16, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a method and system incorporating:

(b) after verifying the application has read access to the storage service, creating the sync group locally within the storage service
(b1) sync group creation involves indicating the objects to be shared, the sync group members with whom the objects are allowed to be shared, and assigning read, write, and/or administrative permissions to the devices associated with the sync group members
(c) the offline device detecting a network connection that facilitates communications with a sync group server and sending sync group identifying information to the sync group server 
(d) synchronizing access to the objects among the offline device and other group members’ devices when the group members devices’ are within range of a short range communication transmitter of the offline electronic device and in accordance with conflict resolution policies and synchronizing through the sync group server when the other group members’ devices are no longer within range of the short range communication transmitter of the first (offline) electronic device.

With respect to the prior art D’Ambrosio (U.S. Patent Publication 2014/0030980) and Kuivalainen (U.S. Patent Publication 2016/0352526):
D’Ambrosio disclosed sharing content locally or via cloud storage site (0062), sharing via a user app (0014), establishing sharing groups (0016), establishing sync group with local users via Bluetooth (0047), syncing via NFC (0061), establishing 
Kuivalainen disclosed a user group made up of multiple members and updating content among the group members (0019), checking if there is content to be updated (0020), determining the preferred connection, e.g. Bluetooth, to be used for the content update with the group members (0021), and in case no connection is able to be made via the preferred connection, then determining if an alternative, e.g. via the network, connection is permitted and available and if so, then perform the synchronization (0022).  While Kuivalainen disclosed the primary synchronization connection is Bluetooth (0038), Kuivalainen did not disclose the alternative connection is performed when the device is no longer within range of the short range communication transmitter of the offline device according to element (d) above.  Kuivalainen also did not disclose verifying read access to the storage service, offline electronic device, application request for creating a sync group, assigning read, write, and/or administrative permissions to the members’ devices, creating a local sync group, sync group server, and conflict resolution policies as described in elements (a)-(d) above.
	
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        28 December 2021


/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452